Citation Nr: 0218436	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for an acquired eye 
disability.   

(The issue of entitlement to a rating in excess of 10 
percent for atopic dermatitis will be the subject of a 
subsequent Board decision.)



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from August 1974 to May 
1983.  The veteran has had subsequent service in the Army 
National Guard; while the dates have not been verified, 
service medical records from this period of service are of 
record, therefore, there is no need to obtain additional 
information regarding the veteran's reserve duty at this 
point.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).   

The Board is undertaking additional development on the 
issue of entitlement to a rating in excess of 10 percent 
for atopic dermatitis.  This development is pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement 
to service connection for bilateral hearing loss and an 
acquired eye disability has been obtained by the RO.

2.  There is no showing that the veteran has a current 
disability of hearing loss for VA purposes.  Sensorineural 
was not shown to be present within 1 year following 
separation from service.  

3.  Cataracts were first shown many years post service.  A 
current chronic disability of allergic conjunctivitis has 
not been shown.  It is not as least as likely as not that 
a current eye disability for which service connection can 
be granted is related to the veteran's service, nor is one 
shown to be related to any in-service occurrence or event.
 

CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 
(2002).

2.  A current eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claims for entitlement to service 
connection bilateral hearing loss and an acquired eye 
disability.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to these 
issues.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  In 
this regard there has been notice as to information 
needed, treatment records have been obtained, VA 
examinations have been provided, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome 
in these claims.  All pertinent notice has been provided 
in the documents sent to the veteran.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed herein.  

A letter addressing the VCAA requirements was sent to the 
veteran in September 2001.  The veteran, through letters, 
including the September 2001 letter, and the statement of 
the case and supplement thereto, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case (SOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by 
§ 3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
it appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period 
or after December 31, 1946 and sensorineural high 
frequency hearing loss becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The evidence in this case shows that in service, in June 
1977, the veteran was seen with a swollen left eye; the 
assessment was contusion.  In October 1977, the veteran 
had a swollen right eye.  In January 1979, the veteran was 
seen with complaints of a swollen right eye for the past 
12 hours with no injury.  The assessment was 
conjunctivitis of the right eye.  In June 1979, the 
veteran was seen with complaints of an earache; he had 
impacted ears that were treated.  In September 1980, the 
veteran was seen with swollen eyes for four days; allergic 
conjunctivitis was noted.  In January 1981, the veteran 
was seen for a laceration above the left eye after hitting 
his head on the floor.  Additional service medical records 
show hay fever and allergy to hay.  The veteran was seen 
for eyeglass prescription in service.

Service audiograms show that in December 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
5
LEFT
30
20
20
10
15


In May 1977, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
15
10
LEFT
45
30
35
35
35

Reserve service medical records show that on examination 
in February 1986, no history of eye trouble or hearing 
loss was reported.  A history of ear, nose, or throat 
trouble was reported.  On examination, the eyes were 
clinically evaluated as normal.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
35
35
30
LEFT
35
20
20
20
15

On a repeat audiological evaluation in February 1986, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
30
25
35
LEFT
20
10
15
20
20

On examination in February 1990, no history of eye trouble 
was reported.  A history of hearing loss was reported.  
The veteran reported ear trouble was a child, none as an 
adult.  On examination, the eyes were clinically evaluated 
as normal.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
15
LEFT
10
10
10
10
0

On examination in December 1993, no history of eye trouble 
was reported.  A history of hearing loss was reported.  On 
examination, the eyes were clinically evaluated as normal.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
35
35
30
LEFT
20
15
20
20
15

On a history in July 1997, no history of eye trouble was 
reported.  A history of hearing loss was reported.  On 
examination, the eyes were clinically evaluated as normal.  
The ear canals were overloaded.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
30
35
LEFT
25
30
35
50
40
 
In March 1995 and January 1996, the veteran reported no 
current medical problems.  In February 1997, January 1998, 
and January 1999, the only medical problem reported was a 
rash.  

Private treatment records show the veteran was seen in 
March 1998 with complaints of decreased hearing for 
several months.  He reported that he had been exposed to 
loud noises but would not elaborate.  He had allergies to 
hay but nothing else.  The hearing examination was done 
with marked hearing loss.  The tympanic membranes had 
diffuse thickening and wax which was removed.  His hearing 
test was rechecked with some improvement.  The assessment 
was hearing loss, mild after wax was removed.  The veteran 
was seen for follow up 13 days later.  He reported that 
his hearing had greatly improved after having his ears 
recently cleaned out.  The assessment was borderline 
hearing loss only at 8000 decibels.

VA treatment records show that in June 1999, the veteran 
was seen with complaints of swollen eyes, bilaterally, 
since the previous evening.  He had a known history of 
allergy to hay, but no exposure recently.  He reported 
that after it started raining the previous day, he had 
problems with the conjunctivitis.  The assessment was 
allergic conjunctivitis.

Private treatment records show the veteran was seen in 
June 1999 with swollen eyes for two days, for which he had 
been seen at the VA.  The previous day his face was 
swollen.  The diagnosis was allergic reaction.  The 
veteran was seen in July 1999 with complaints of swollen 
eyes.  Allergic reaction was noted.

On a VA audiogram in September 1999, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
15
10
20
30
30

On a VA examination for the eyes in April 2000, it was 
noted a review of the medical showed that the veteran had 
a history of allergic dermatitis and conjunctivitis, for 
which he was treated.  At present he denied any history of 
blurry vision or ocular injury.  After examination, the 
diagnosis was early cataracts and presbyopia.

On VA audio examination in April 2000, the veteran's 
claims was reviewed.  The veteran's hearing loss was 
documented around 1977.  The case history information from 
the veteran showed that he had ear infections as a child.  
The veteran reported noise exposure in the military from 
being around armor, tanks, LAWS, bazookas, 50-MM guns, M-
60s, grenade launchers, infantry, and M-16s.  On the 
authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
15
15
20
35
30

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 94 percent in the left 
ear.  It was noted that diagnostic and clinical tests 
could not be performed because of excess cerumen in both 
ear canals.  The summary of audiological test results 
showed in the right ear a mild sensorineural hearing loss 
at 4000 hertz.  In the left ear, the veteran had a mild 
sensorineural hearing loss at 3000 to 4000 hertz.

VA treatment records include that in August 2000 show the 
veteran's problem list included hearing loss.  In October 
2001, the veteran complained of being hard of hearing.  
The record additionally shows that on examination, the 
conjunctivae of the eyes were normal.  In October 2001, 
the veteran received an eyeglass prescription and was 
diagnosed with myopia.

1.  Entitlement to service connection for bilateral 
hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

In this case, there is no showing that the veteran has a 
current disability of hearing loss for VA purposes, 
pursuant to the 38 C.F.R. § 3.385.  It is recognized that 
the veteran may have a hearing loss and that he may have 
had hearing loss in service; however the two most recent 
audiological evaluations, the September 1999 VA audiogram 
and the April 2000 VA examination do not show that the 
level of current hearing loss reaches the level to be 
considered a hearing loss disability for VA purposes.  See 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hearing loss. 

2.  Entitlement to service connection for an acquired eye 
disability.

In this case, the veteran is claiming that he has a 
disability of the eyes that was incurred in service.  The 
evidence shows the veteran currently has been diagnosed 
with early cataracts on the April 2000 VA examination.  
There is no showing from the service medical records or 
reserve service medical records of complaints, findings, 
or diagnoses of cataracts.  It is not shown that the 
pathology of the eyes noted in service lead to any chronic 
acquired eye pathology, including cataracts noted to be 
"early" suggesting a recent onset.

Further, the veteran has been seen in service and post 
service for eyeglasses for myopia and presbyopia.  VA 
regulations clarify that congenital or developmental 
defects and refractive error of the eye are not diseases 
or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c) (2002). 

Finally, it is noted that the veteran was seen on two 
occasions in service for allergic conjunctivitis and seen 
post service in June 1999 and July 1999 for allergic 
reaction that included the eyes.  On the VA examination in 
April 2000, this history was noted, however, no chronic 
disability of allergic conjunctivitis was diagnosed.  
There is no showing that the instances of allergic 
conjunctivitis were other than acute and transitory.  
Therefore, as there is no current medical evidence to 
establish the presence of a chronic current disability of 
an allergic reaction, there can be no valid claim for this 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Further, although the veteran's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for an acquired eye disability and the claim 
must be denied.  If the veteran has evidence of, or later 
develops a chronic disability of allergic conjunctivitis 
he should present himself to a VA medical center for 
documentation of a chronic disability.


ORDER

Entitlement to service connection for bilateral hearing 
loss is denied.

Entitlement to service connection for an acquired eye 
disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

